DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 5, Chinese is misspelled.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The term gram should be pluralized to grams.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “The method of claim 3, wherein the part by weight is 2.5-5 gram per part.” It is unclear as to which part or parts per weight is being referred to and further clarification is needed. If each of the ingredients are to be within this range or only a specific ingredient(s) is/are to be within this range is unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhengyu (CN103055100A) and Shengliang (CN104524275A). 
Zhengyu’s general disclosure is to a traditional Chinese medicine composition for inhibiting growth of cancer cells (see abstract).
Regarding claims 1, Zhengyu teaches a composition which comprises Radix Gentianae (Gentiana scabra Bunge), Radix Scutellariae (Scutellaria baicalensis Georgi), Fructus Gardeniae (Gardenia jasminoides Ellis), Radix Angelicae Sinensis (Angelica sinensis Diels), the Radix Rehmanniae (Rehmannia glutinosa Libosch.f. hueichingensis (Chao et Schih) Hsiao), Caulis Akebiae (Hocquartia manshuriensis (Kom.) Nakai), Radix Bupleuri (Bupleurum falcatum Linne), Semen Plantaginis (Plantago asiatica Linne), Rhizoma Atractylodis (Atractylodes lancea De Candolle), Rhizoma Alismatis (Alisma plantago-aquatica L. var.orientale SAM.) and Radix Glycyrrhizae (Glycyrrhiza uralensis Fischer et DC) (see page 2, summary of the invention).
 Regarding claims 2-9, Zhengyu teaches the ingredients to be within the claimed ranges:  Radix Gentianae be 1.5 to 6 weight portions, this Radix Scutellariae be 1.5 to 6 weight portions, this Fructus Gardeniae be 1.5 to 6 weight portions, should be classified as 1.5 to 6 weight portions, this Radix Rehmanniae is that 1.5 to 6 weight portions, this Caulis Akebiae are that 1.5 to 6 weight portions, this Radix Bupleuri are that 1.5 to 6 weight portions, this Semen Plantaginis are that 1.5 to 6 weight portions, these Rhizoma Atractylodis are that 2 to 8 weight portions, this Rhizoma Alismatis are that 2 to 8 weight portions and this Radix Glycyrrhizae are 2.5 to 10 weight portions (see page 2, summary of the invention).
Regarding claim 10-13, Zhengyu teaches the composition to further contain Cortex Moutan and radix et rhizoma Rhei (see page 3, para. 2-5) and wherein the amount of the radix et rhizoma Rhei is 0.5-2 parts weight and the cortex Moutan is 2.5-10 (see page 3, para. 6).
Zhengyu teaches mixing the components, heating with water and filtering (see page 2 summary of the invention).
Zhengyu teaches the same instant ingredients within the same ranges however does not specifically teach that the composition is for treating a side effect caused by BCG perfusion therapy for bladder cancer.
Shengliang’s general disclosure is to a Chinese medicinal tablet for promoting the recovery of patients from bladder cancer (see abstract).
Regarding claim 1, Shengliang teaches that the invention is for the treatment of patients who have undergone BCG after transurethral resection of bladder tumor and perfusion and for promoting post-operative recovery (see page 3, summary of the invention).
Shengliang teaches that radix Rehmanniae has obvious immune tumor activity and anti-proliferate activity. Shengliang also teaches the use of the herbs Radix Angelica Sinensis in the composition and Caulis Akebiae for promoting blood circulation (see page 5, middle of page, first para.).
Regarding claim 20, Shenglian teaches the side effects to be treated can be pain, hematuria, dysuria (see throughout para. 1, of page 5). 
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine Shengliang’s invention with that of Zhengyu’s invention for inhibiting and the treating symptoms of cancer growth because as Shenglaing teaches, some of the same ingredients which are contained in the composition (radix Rehmanniae) would also be able to inhibit tumor growth, while the herbs Radix Angelica Sinesis and Caulis Akebiae can better promote good blood circulation. Thus, combining them into a single composition with the expectation of the composition to inhibit tumor growth while having the added beneft of promoting better blood flow would have been prima facie obvious. Shenglain also teaches that the ingredients in the composition are useful in treating pain, hematuria and dysuria which are the same symptoms that the instant invention is trying to treat and are symptoms which would need treating from the growing cancer.
 There would also have been the combined effects of each individual composition, one for treating a side effect of BCG by perfusion therapy for bladder cancer and the other of inhibiting cancer growth or regrowth of cancer and the cancer symptoms. It would have also been obvious to optimize any and all of the claimed ingredients to within the claimed ranges because Zhengyu already teaches the ingredients to be within those ranges and optimizations are well within the purview of a skilled artisan. 
The prior art does not specifically teach the specific bladder cancers of claim 19, however the art teaches wherein the composition is known for treating the side effects from BCG perfusion therapy for the genus of bladder cancer and thus it would have been obvious to apply the treatment for use in the different forms of bladder cancer because this is what the art specifically teaches the composition as being useful for. Thus, there would be a reasonable expectation of success in treating a side effect caused by BCG perfusion therapy for these specific bladder cancers.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhengyu (CN103055100A) and Shengliang (CN104524275A) as applied to claims 1-9 above, and further in view of Zhang (Radix Puerariae : An overview of Its Chemistry, Pharmacology, Pharmacokinetics, and Clinical Use, Journal of Chemical Pharmacology, Vol 53, Issue 8, pages 787-877, August 2013). 
Zhengyu and Shengliang’s combined teachings, teach the method of treating a side effect caused by BCG perfusion therapy for bladder cancer, however are silent on the composition comprising radix Puerariae lobatae.
Zhang’s general disclosure is a scientific review on the clinical uses and pharmacology of radix Puerariae (see abstract).
Zhang teaches that gegen (RadixPuerariae lobatae) (see abstract) has been traditionally used for improving the body function, such as promoting circulation and increasing the blood flow (see page 787, first para.) and to relieve fever, headache, diarrhea and bellyache (See page 788, right column) and for containing components which have anti-hormone-dependent cancer activity (see page 791, left column, Genistin and Genistein).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine RadixPuerariae lobatae in the composition taught by Zhengyu and Shengliang because this ingredient has properties beneficial for both inventions, one for having anti-tumor capacity and the other for treating symptoms which may be symptoms of BCG therapy such as headache, diarrhea and bellyache. It would further have been obvious to optimize within the instantly given range because each ingredient would have a different results effective variable and one of skill would want to optimize this ingredient to have the highest therapeutic effect while also having the lowest toxicity. 
Also, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.


Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhengyu (CN103055100A) and Shengliang (CN104524275A) as applied to claims 1-9 above, and further in view of Hong (Liver Cancer Treatments by Chinese Medicines and their Active Compounds, Anti-Cancer Drugs, Nature, Synthesis and Cell, December 7th, 2016) and Lightin (https://www.lightinfortune.com/info-detail/crataegi-fructusgives-you-a-good-appetite).
Zhengyu and Shengliang’s combined teachings, teach the method of treating a side effect caused by BCG perfusion therapy for bladder cancer, however are silent on the composition comprising Fructus Crataegi and Galli Gigerii Endothelium Coreneum.
Hong’s general disclosure is a report on various Chinese medicines for liver cancer (see abstract).
Hong teaches that Galli Gigerii Endotheliuj Corneum (Ji Nei Jing) is most commonly used for appetite improvement (see 3.3 Chinese medicines and their active compounds for improving the quality of life and reducing the side effects of conventional therapy in liver cancer patients). 
Lightin’s general disclosure is to Crataegi Fructus (see web article).
Lightin teaches that Crataegi Fructus contains rich nutrients, promotes a healthy body and improves and increase appetite because it has lipase solution which is good for digestive function and secretion of gastric juices (see 2nd para.).
Therefore, it would have been obvious to combine both Galli Gigerii Endotheliuj Corneum and Crataegi Fructus in the composition for treating a side effect caused by BCG perfusion therapy for bladder cancer because one of the side effects would be poor appetite as discussed by the applicant (see page 7 of spec.) and as Lightin and Hong teach, both of these components are known for improving the appetite. It would further have been obvious to optimize within the instantly given range because each ingredient would have a different results effective variable and one of skill would want to optimize this ingredient to have the highest therapeutic effect while also having the lowest toxicity.
Also, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655